DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on 11/29/2021. 
Response to Arguments
	
Regarding rejections under 112(b) , applicant’s amendments have overcome the previous rejections.

Applicant's arguments filed 09/01/2021 have been fully considered but they are not persuasive. 


The arguments are not fully responsive to the prior Office action because the applicant failed to address the references used to reject claim limitations. The applicant discloses their opinion, but fails to support and specifically reference what the examiner's references fail to teach


Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
Applicant states that Amended claim 7 recites a method for computing a cumulative molecular weight distribution based on a histogram of instantaneous weight average molecular weight distributions, with their amplitude proportional to the change in polymer concentration between successive measurements of instantaneous weight average molecular weight, among other features. Applicant asserts that Reed fails to disclose this feature.
Examiner respectfully disagrees. Regarding Claim 7, the applicant failed to disclose how paragraphs [00120, 00134] fail to teach both the original and amended limitation. [00120] discloses The UV absorption of the homogeneous solution can be directly correlated, for example, to the concentration of monomer in the reactor contents and to the concentration of polymer produced as monomer is consumed throughout the polymerization. [00134, Fig. 9] discloses the dotted black curve is the UV absorption in the model reaction, proportional to the amount of monomer in the reactor, and the dashed dark gray curve corresponds to the UV absorption for the second reaction. 
 Regarding the application, the specification discloses “In the current method there is no physical separation by a column, field or other device, rather the 'separation' occurs in time, each molecular weight increment added to the growing MWD being determined via M.,inst. [00148] It can finally be noted that some non-separation methods, especially dynamic light scattering (DLS), have approximate means of determining diffusion coefficient distributions, DCD. 
Reed defines a process characteristic which refers to polymer dependent characteristic, to include cumulative values of molecular weight distribution (MWD). It also states that the end-product characteristic are not limited to any of the states characteristics and that characteristics may obtained directly from the detector making continuous measurements (Examples include, but are not limited to the combination of light scattering intensity detection with concentration detection, via, but not limited to electromagnetic absorption (ultraviolet, visible, infra-red, microwave), refractometry, conductivity, and polarimetry, to obtain M.sub.w of a polymer). It is for these reasons, the examiner maintains their position on the basis of the rejections.
In regards to Claims 1-6, 10, 12-15, and 17-20 the 103 rejections, the examiner maintains previous rejections.

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB).
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.

(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system (EFS-Web.)

The disclosure is objected to because of the following informalities: 
	The disclosure is missing (h) Brief Summary of the Invention. The examiner is left to wonder what exactly the invention is and the problem it is proposing to solve. Examiner suggests adding a brief summary to give examiner a complete scope of the overall invention and the problem the applicant is trying to solve.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 7, the applicant discloses computing a histogram of instantaneous weight average molecular weight distributions, with their amplitude proportional to the change in polymer concentration between successive measurements of instantaneous weight average molecular weight. This differs from the specification which discloses computing a histogram of the cumulative molecular weight average, with their amplitude proportional to the change in polymer concentration between successive measurements of instantaneous weight average molecular weight ([0050] Statement 7). 
Claims 8 and 9 are rejected due to their dependency on claim 7.




Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 7 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reed et al. (WO 2016054138A1), herein, referred to a Reed.

Regarding Claim 7, Reed discloses A method comprising: measuring an instantaneous weight average molecular weight of polymers being produced by a polymerization reaction occurring in a reaction vessel (Para [0037], characteristic is interpreted as property) a plurality of times during the polymerization reaction (Para [0055]); determining a corresponding change in polymer concentration in the reaction vessel based at least in part on successive measurements of the instantaneous weight average molecular weight (Para [00101], [00120]); computing a histogram of the cumulative molecular weight average (Para [00102]), with their amplitude proportional to .
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.




s 1-6 and 10, 12-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Reed et al. (WO 2016054138A1), herein, referred to as Reed.

Regarding Claim 1, Reed discloses a method comprising (Para [00163]): measuring an instantaneous average property of polymers being produced by a polymerization reaction occurring in a reaction vessel (property is interpreted as characteristic) a plurality of times during the polymerization reaction (Para [0055], [00163]); determining a corresponding change in polymer concentration in the reaction vessel based at least in part on successive measurements of the instantaneous average property of the polymers (Para [00120]-[00121]); computing an instantaneous distribution of the polymer property corresponding to the most recently measured instantaneous average property using a statistical distribution (Para [00101], [0028], [00146]); and wherein the cumulative molecular weight distribution is determined without physically separating the polymer population [0037].

Despite Reed not specifically teaching and adding together the instantaneous distributions of the polymer with their amplitude proportional to the change in polymer concentration between successive values of instantaneous average polymer property, in order to obtain the cumulative distribution of the polymer population in the reactor up to the latest measured value of the instantaneous average polymer property and change in polymer concentration (Para [0055]), Reed does mention combining data curves (Para [0062]), cumulative distribution of polymer property/population ([0037],[00146]), the change in polymer concentration (Para [00120-00121]), and 

Regarding Claim 2, Reed further teaches: The method according to claim 1, wherein the instantaneous average property measurements are obtained using an ACOMP system (Fig. 4; Para [0034], [0055]).
Regarding Claim 3, Reed further teaches: The method according to claim 1, further comprising the use of the instantaneous and cumulative polymer property distributions to monitor a polymerization reaction (Para [00101], Examiner’s Note: Although the paragraph doesn’t specifically state monitoring, it does state obtaining a higher resolution through control which in turn implies monitoring).
further comprising the use of the instantaneous and cumulative polymer property distributions to control a polymerization reaction (Para [00101]).
	Regarding Claim 5, Reed teaches the method according to claim 1, further comprising the use of the cumulative polymer property distribution to provide analytical characterization of the final polymer product (Para [0034]). 
	Regarding Claim 6, Reed further teaches: The method according to claim 1, wherein the property of the polymers is selected from the group consisting of: molecular weight, intrinsic viscosity, and comonomer composition (Para [0055]).
	
Regarding Claim 10, Reed teaches: a device comprising: a means of measuring instantaneous weight average molecular weight of the polymers being produced in a reaction vessel a plurality of times during a polymerization reaction (Para [0037], [00100-00101], [00146] &[00147]); a means of measuring the corresponding change in polymer concentration in the reaction vessel between measurements of the instantaneous weight average molecular weight (Para [00120 -00121]); a means of computing an instantaneous molecular weight distribution corresponding to a recently reported instantaneous weight average molecular weight (Para [00100-00101]) and applying the statistical distribution to a recently measured instantaneous value of the polymer property (Para [00100]-[00101]) to obtain an instantaneous distribution of the polymer property (Para [00146], [0062]); and wherein the cumulative molecular weight distribution is determined without physically separating the polymer population [0037].
 a means of adding together the instantaneous molecular weight distributions (IMWD) in order to obtain the cumulative molecular weight (CMW), wherein each instantaneous weight average molecular weight that is added is weighted by the polymer concentration interval produced since the previous instantaneous weight average molecular weight, Reed does mention combining data curves (Para [0062]) and cumulative distribution of polymer property ([0037],[00146]) and, in view of the above disclosure, while also, in consideration of Figures 10 and 13, suggest that concentrations of monomer and polymer and Mw, depend from the same argument, time (with respect to measurement and calculation of data; represented graphically), and thus, can be easily correlated. 
Further, the adding together of instantaneous distribution of the polymer property to obtain cumulative molecular weight distribution, wherein each instantaneous weight average molecular weight that is added is weighted by the polymer concentration interval produced since the previous instantaneous weight average molecular weight is inherent (cumulative mean to increase in successive additions) and in order to add together, the weight of each would have to be known.  Therefore, it would have been obvious for the person of ordinary skill in the art to design a device in the course of routine experimentation by combining the aforementioned means upon necessity and including said means of adding together the instantaneous molecular weight distributions in order to obtain the cumulative molecular weight distribution of the polymer property in order to enhance monitoring of the molecular weight distribution of a polymer during polymer production.


	
Regarding Claim 13, Reed further teaches: The device according to claim 10, wherein the obtained cumulative molecular weight distributions are used to control the polymerization reaction (Para [0037], [00101] [00150]).   
	
Regarding Claim 14, Reed teaches A system (Para [0034], lines 1-4) comprising: a reactor configured to contain at least one polymer produced by a polymerization reaction ([0046] and [0049]); a measuring device coupled with the reactor ([00146]), the measuring device configured to measure an instantaneous average property of the at least one polymer in the reactor (Para [0055], [00147]); and a computational device coupled with the measuring device(Para [00147]), the computational device configured to compute a cumulative distribution of the polymer property based on the instantaneous average property received from the measuring device (Para [0037], [00101-00102], [0042-0043]); and a controller communicatively coupled with the computational device and further coupled with the reactor ([0040-0046]; [00110-00111]), the controller configured to manipulate at least one reactor control variable based on the cumulative distribution of the polymer property (Para [00 [00148], [00166]) to obtain a predetermined, final cumulative distribution of the polymer property for the end product ([00149-00153]), wherein the cumulative distribution of the polymer property is determined without physically separating the at least one polymer ([0037]).

	Regarding Claim 15, Reed further teaches: The system according to claim 14, wherein the measuring device is an ACOMP system (Para [00147]).
	Regarding Claim 17, Reed further teaches: The system according to claim 1, wherein the reactor control variable comprises at least one selected from the group consisting of mixing rate, temperature, rate of flow of reagents from external reservoirs into the reactor, and the input of radiation into the reactor (Para [00109], [00114]).
	Regarding Claim 18, Reed further teaches: The system of claim 17, wherein the reagents from external reservoirs comprises at least one selected from the group consisting of monomers, comonomers, initiators, chain transfer agents, branching agents, crosslinking agents, quenchers, catalysts, and gases, such as oxygen, nitrogen, and air (Para [0049], [00113]).
	Regarding Claim 19, Reed further teaches: The system according to claim 14, wherein the instantaneous average property comprises at least one selected from the group consisting of comonomer composition (Para [00109], [00055]), the weight average molecular weight MW, and the weight average reduced viscosity iw,r (Para [00101], 00162]).
.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Reed et al. (WO 2016054138A1), herein, referred to a Reed, in view of Davey et al. (US20110222637A1), herein, referred to as Davey.

Regarding Claim 8, Reed teaches: The method according to claim 7, wherein measuring the instantaneous weight average molecular weight (Para [00101]) comprising of an analog output signal (Para [0064]).  Reed fails to specifically disclose the minimizing effect of measurement noise using a derivative signal. 
However, in a related field, Davey teaches: minimizing the effect of measurement noise in the analog output signal using a derivative algorithm (Para [0007]). Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Reed to incorporate the teachings of Davey by including: the use of a derivative algorithm in order to provide a more accurate sampling while monitoring polymer reactions.
	Regarding Claim 9, Reed further teaches: The method according to claim 8, wherein the derivative algorithm comprises computing instantaneous weight average molecular weight, Mnst, according to: (Para [00101] (27a)).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SINGLETARY whose telephone number is (571)272-4593. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J SINGLETARY/               Examiner, Art Unit 2863                                                                                                                                                                                         
/NATALIE HULS/Primary Examiner, Art Unit 2863